On Rehearing.
DeBlanc, J.
The Thistle Ridge plantation was — in 1874 — the joint property of plaintiff and defendant. Plaintiff’s undivided half of said plantation was leased by defendant for the year 1875. The price of said lease was $1177.75, the last instalment of which was due on the-first of October 1875. Not a cent of that price was paid at its maturity— and, to satisfy it, twenty bales of cotton raised on the aforesaid plantation, during the term of the lease, were provisionally seized on the eleventh of June 1876.
The order under which that seizure was made, issued on the ninth of June 1876, and Robert Murdock, who intervened in the suit between *205plaintiff and defendant, claims that, on the day of the issuance of that order, he purchased from R. W. McBride, eighteen out of the twenty bales of cotton raised on the Thistle Ridge plantation and seized to satisfy the lessor’s privilege. The place, or the half of said place — though rented by Tickers — was rented for the joint benefit of Tickers and McBride, but — according to the latter’s declaration — without the consent of Worrell.
It was from plaintiff that defendant acquired title to one half of the Thistle Ridge plantation. What he may have paid and promised to pay for that half is nowhere mentioned, but it is in evidence that the portion so acquired by Tickers, was by him retroceded to Worrell — and that, in consideration of said retrocession, Worrell returned to Tickers the note he had subscribed for the. price agreed upon, and Tickers gave him a •a draft of • $ 500.00
This transaction took place on the fifteenth of January 1876, and — at that date, Tickers was already indebted to plaintiff for the whole of the rent of 1875.......................... $1177.75
In all, not including the stipulated interest on the rental notes....................................................... $1677.75
At that date — the fifteenth of January 1876 — what was due from McBride to Murdock? The transcript contains no detailed account of that indebtedness, but the creditor testified that — during the year 1875, he had furnished supplies to the debtor, to the amount of.................................... $1715.94 during 1876................................................ 187.60 forming a total of........................................... $1903.54 and McBride — the debtor — declared that Murdock had furnished supplies- to make the crop of 1875, that his bill for the supplies of that year, amounted to some $500 or $1000, and that — on the ninth of June 1876, the date of his sale to Murdock, he was owing him about $2500, and may be more.
When — in a court of justice — a right alleged by one is denied by •another, it is not sufficient to establish that it is probable — but it must be established that it is legally certain that the right does exist: otherwise, the claimant must fail. Under the evidence adduced to sustain the intervention, how can we determine what McBride owed or owes to Murdock, and, of that debt, what portion was due in 1874 and which in 1875 ? McBride and Murdock do not agree as to either the amount or the dates of that claim: the first said: a portion of my indebtedness to Murdock accrued prior to January 1875: the other, that it accrued in 1875 and 1876 ; that — in 1874 — McBride had, on his books, a credit of $40.
*206Murdock’s intervention is based on a sale from McBride to him, and — though he'has the evidence of that sale, he did not place it before the Court; he did not prove that the price fixed by the vendor and accepted by him corresponds to the value of the property he alleges that he acquired, nor did he prove how and when the acknowledged balance due by him on the acknowledged price was to be paid. Unexplained as it is, does not that omission, coupled with a delivery made on the eve of a delayed seizure, and the nightly exportation of the purchased effects, cast upon that transfer an authorized suspicion? It certainly does.
If Murdock did furnish the supplies — if they had not been paid for in full or in part, his lien was not recorded — and, if it did exist, Worrell was — in no way — informed of its existence, and received in good faith, and in satisfaction of a real indebtedness, every pound of cotton shipped, and every cent paid to him. As to McBride, he knew, and it is difficult to realize that — as his vendor, Murdock was not informed that every article of property embraced in the proposition which preceded the sale, and included in the sale which followed the proposition — mules, oxen, cotton in bales' and cotton in seed, was subject to the undenied claim and undenied privilege of Worrell, as a lessor. McBride did not remember whether he told Murdock that said property was about to be seized.
Of what can Murdock complain? How is he aggrieved by the decree of this Court ? His account against McBride is not in the record : the sale on which he relies was alluded to by the witnesses, but it was not read to the jury: we know — from their declaration — that it was made for $2782.56, but how was that price paid or to be paid, how settled or to be settled? If McBride’s account was received in exchange of a part of that price, where is the receipt ? What is to become of the balance fixed by and between those parties ? Is it to be retained by the Vendee, or returned to the vendor ?
Deducting from the price of the sale.....................$2782.56 the price which he stated was fixed for the cotton provisionally seized.................................... 997.50
Our decree leaves in the hands of a creditor who has not established his claim, in the hands of a vendee who has failed to establish the legality of his title, a balance of property which he valued himself at......... $1785.06
What property was so left ? Eleven mules which McBride said he sold for.'...........'................'.........$1435.00
And other property for.................................. 350.06
$1785.06
The imputation, by Vickers and to his own debt, of proceeds of cot*207ton 'which belonged to the planting partnership which existed between him and McBride, was certainly illegal, both as to McBride and as to any creditor of said partnership — but, though it may be that Murdock had a claim against it, that fact was not judicially shown, and it is shown that — not including the cotton provisionally seized — Murdock did receive, in satisfaction of his alleged claim, property which he valued himself at §1785.06.
Under these circumstances, it is no concern of Murdock whether the cotton seized was partly acquired from the laborers, and in what way funds which belonged to Tickers and McBride were disposed of and imputed by Tickers.
We adhere to the original decree rendered in this ease.